IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 203PA12

                             FILED 4 OCTOBER 2013

STATE OF NORTH CAROLINA

              v.
FRANCISCO JAVIER PIZANO-TREJO


      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 723 S.E.2d 583

(2012), affirming in part, vacating in part, and remanding in part a judgment and

order entered on 23 March 2011 by Judge Robert F. Floyd Jr. in Superior Court,

Cumberland County. Heard in the Supreme Court on 15 April 2013.


      Roy Cooper, Attorney General, by Sherri Horner Lawrence, Assistant Attorney
      General, for the State-appellant.

      Staples S. Hughes, Appellate Defender, by Katherine Jane Allen, Assistant
      Appellate Defender, for defendant-appellee.


      PER CURIAM.


      Justice BEASLEY took no part in the consideration or decision of this case.

The remaining members of the Court are equally divided, with three members voting

to affirm and three members voting to reverse the decision of the Court of Appeals.

Accordingly, the decision of the Court of Appeals is left undisturbed and stands

without precedential value. See, e.g., Goldston v. State, 364 N.C. 416, 700 S.E.2d 223

(2010).
            STATE V. PIZANO-TREJO

              Opinion of the Court



AFFIRMED.




                      -2-